DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (English Translated Publication No.: DE 102011007790 A1), hereinafter referred to as Boehm et al. ‘790, in view of Binder (EP Publication No.: 1106602 A1), hereinafter referred to as Binder ‘602.

Regarding claim 1, Boehm et al. ‘790 disclose a method for preparing L-cysteine crystals, comprising: (a) obtaining a separated liquid after introducing a fermentation broth in a pH range of 3.0 to 9.0 containing L-cysteine into a continuous chromatography apparatus having a strongly acidic cation-exchange resin as a stationary phase; (b) concentrating the separated liquid; and (c) recovering L-cysteine crystals from the concentrate {see Abstract, Page 1, line 36 through Page 3, line 48}.
However, Leute et al. ‘790 fail to explicitly disclose the limitations of a continuous chromatography apparatus.  
Binder ‘602 teaches: the concept of a continuous chromatography apparatus {as shown in Fig. 1; ¶ [0008], [0026] and [0035-0039], for the separation of basic amino acid (L-cysteine crystals) from a feed solution (fermentation broth)}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Boehm et al. ‘790 in view of Binder ‘602 to include the use of a continuous chromatography apparatus, in order to facilitate product yield and purity of at least 96% {Binder ‘602 – ¶ [0048]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Boehm et al. ‘790 in view of Binder ‘602 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, Boehm et al. ‘790 further disclose comprising adjusting the fermentation broth containing L-cysteine to a pH of 3.5 to 7.5 prior to step (a) {see page 2, lines 16-21}.  

Regarding claim 3, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, further comprising concentrating the fermentation broth in a pH range of 3.0 to 9.0 containing L-cysteine prior to step (a) {see page 2, lines 16-21}.
  
Regarding claim 4, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, wherein the strongly acidic cation-exchange resin in step (a) has a sulfonic acid functional group {see page 2, lines 1-10}.  

Regarding claim 5, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, wherein the strongly acidic cation-exchange resin in step (a) is a styrene-divinylbenzene copolymer having a sulfonic acid functional group {see page 2, lines 1-10}; and as further as evidenced by Col 4, lines 8-38 of U.S. 6,559,290 B1 to Nakatani et al. 

Regarding claim 6, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, Boehm et al. ‘790 as modified by Binder ‘602 further teaches the limitations of wherein the continuous chromatography apparatus in step (a) is a simulated moving bed (SMB) chromatography apparatus {see ¶¶ [0026] and [0035]}.  

Regarding claim 7, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, Boehm et al. ‘790 disclose wherein the separated liquid in step (a) has a solid content of L-cysteine excluding moisture of 85% (w/w) or more {see page 3, lines 29-35; and page 4, lines 9-22}. 
 
Regarding claim 8, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, Boehm et al. ‘790 disclose wherein the yield of continuous chromatography in step (a), as a ratio of L-cysteine in the separated liquid obtained relative to the fermentation broth introduced, is 50% (w/w) (see page 4, lines 31-33}. 
 
Regarding claim 9 and 10, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, EXCEPT the limitations of wherein step (b) is carried out such that the concentration of L-cysteine in the separated liquid is from 200 g/L to less than 800 g/L.  
Boehm et al. ‘790 however, discloses a step that carried out such that the concentration of L-cysteine in the separated liquid 19g/L - 24g/L {see pages 3-4, Example 1-3}.  
Therefore, the range of concentration of L-cysteine in the separated liquid from 200 g/L to less than 800 g/L is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the desired high concentration as possible. Therefore, since the general conditions of the claim were disclosed in the prior art by Boehm et al. ‘790, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to perform the step (b) which carried out such that the concentration of L-cysteine in the separated liquid is from 200 g/L to less than 800 g/L.

Regarding claim 11, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, Boehm et al. ‘790 disclose further comprising cooling the concentrate prior to step (c) {see page 4, Example 5 and 6}.
  
Regarding claim 12, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 11, Boehm et al. ‘790 disclose wherein the concentrate is cooled to a temperature of 0 °C to 30 °C {see page 4, Example 5 and 6}. 
 
Regarding claim 13, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, Boehm et al. ‘790 disclose comprising adding a filtrate obtained by recovering the crystals in step (c) to the fermentation broth of step (a) or the separated liquid of step (b) {see page 4, Example 5 and 6}.  

Regarding claim 14, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach the method of claim 1, Boehm et al. ‘790 disclose wherein the purity of the prepared L- cysteine crystals is 98% (w/w) or more {see page 3, lines 29-35; and page 4, line 9-11}.  

Regarding claim 15, the combination of Boehm et al. ‘790 and Binder ‘602 disclose and teach: L-Cysteine crystals prepared according to the preparation method of claim 1{see page 3, lines 29-48; and page 4, example 6}.

Conclusion
3.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20080190854-A1 to Boehm; Andreas.
US-20020035269-A1 to Soper, John.
US-4691054-A to Tosa; Takafumi.
US-4835309-A to Jaffari; Mark D.
US-5684190-A to Fechter; Wolfgang Ludwig.
US-3565951-A to 
US-6559290-B1 to Nakatani; Masaru.
EP-1958933-A1 to BOEHM A.
JP-H0623182-B2 to MYAHARA S.
CN-101074480-A to CHEN D.
WO-2019151769-A1 to CHOSEHUI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
10/29/2022